Case 20-31320-hdh11 Doc 9 Filed 05/04/20                  Entered 05/05/20 10:59:55                  Page 1 ofBTXN
                                                                                                               21 094 (rev. 5/04)

                               UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF TEXAS

                                                      §
In Re: GOLD'S HOLDING CORP.                           §
                                                      §      Case No.: 20-31320
                                                      §
                                                      §
                                    Debtor(s)         §
                                                      §


                                  VERIFICATION OF MAILING LIST


         The Debtor(s) certifies that the attached mailing list ( only one option may be selected per
form):

                  ■ is the first mail matrix in this case.
                  G
                  G adds entities not listed on previously filed mailing list(s).
                  G changes or corrects name(s) and address(es) on previously filed mailing list(s).
                  G deletes name(s) and address(es) on previously filed mailing list(s).



        In accordance with N.D. TX L.B.R. 1007.1, the above named Debtor(s) hereby verifies
that the attached list of creditors is true and correct.




___________________________________
 5/04/2020                                                   ___________________________________
Date                                                         Signature of Attorney (if applicable)



___________________________________                          ___________________________________
                                                              XX-XXXXXXX
Signature of Debtor                                          Debtor’s Social Security (last four digits only) /Tax ID No.
Chief Administration Officer


___________________________________                          ___________________________________
Signature of Joint Debtor (if applicable)                    Joint Debtor’s Social Security (last four digits only) /Tax ID No.
        Case 20-31320-hdh11 Doc 9 Filed 05/04/20                   Entered 05/05/20 10:59:55      Page 2 of 21

Gold's Holding Corp.
 Name                            Address                              City               State   Zip      Country
Contract Parties
 ADP, LLC                        Address Unavailable At Time Of
                                 Filling
 American Hotel Register         100 S Milwaukee Ave                  Vernon Hills       IL      60061
 Company
 Am-Finn Sauna Co.               372 South EagleSuite 341             Eagle              ID      83616

 Club Resource Group             25520 South Schulte Court            Tracy              CA      95377

 Core Fitness, LLC Dba           4400 Ne 77Th AvenueSuite 300         Vancouver          WA      98662
 Stairmaster
 First Credit Services, Inc.     1 Woodbridge CenterSuite 410         Woodbridge         NJ      07095
                                                                      Township
 Fitwipes.Com                    1888 Thunderbird Street              Troy               MI      48084

 Forum Analytics, LLC            770 North Halsted StreetSuite 503    Chicago            IL      60642
 (Subsidiary Of Cbre, Inc.)
 Gp Industries Technogym Usa     830 4Th Avenue SouthSuite 300        Seattle            WA      98134

 National Academy Sports         5845 East Still CircleSuite 206      Mesa               AZ      85260
 Medicine (Nasm)
 Octane Fitness,LLC              7601 Northland Drive NSuite 100      Brooklyn Park      MN      55428

 Pagemaster Corporaton           100 East Thousand Oaks               Thousand Oaks      CA      91360
                                 BlvdSuite 297
 Salesforce.Com, Inc.            The Lankmark @ One                   San Francisco      CA      94105
                                 MarketSuite 300
 Swisher Hygine Usa Operations   4725 Piedmont Row DriveSuite         Charlotte          NC      28210
 Inc.                            400
 Ultima Fitness Supplements      4140 Legacy DriveSuite 322           Plano              TX      75024
 LLC (Kul Fuel)


Debtor and its Professionals
 Dykema                          Aaron M. Kaufman, Ariel J. Snyder Dallas                TX      75201
                                 Comerica Bank Tower
                                 1717 Main Street, Suite 4200
 Dykema                          Danielle N. Rushing                  San Antonio        TX      78205
                                 112 East Pecan Street, Suite 1800
 Gold's Holding Corp.            4001 Maple Ave., Ste. 200            Dallas             TX      75219


Governmental Entities
 Deering, Heather                3923 Haleys Way                      Round Rock         TX      78665

 Internal Revenue Service        Special Procedures-Insolvency        Philadelphia       PA      19101-
                                 PO Box 7346                                                     7346
 Osborne, Ashlee                 925 Kings Row                        Denton             TX      76209

 Racca, Heather                  431 N Cascade Ave.Suite 1            Colorado Springs   CO      80903

                                                                                                              Page 1 of 20
        Case 20-31320-hdh11 Doc 9 Filed 05/04/20                  Entered 05/05/20 10:59:55     Page 3 of 21
 Name                            Address                             City              State   Zip      Country
 United States Trustee           1100 Commerce Street                Dallas            TX      75242
                                 Room 976
 Us Attorney’S Office            Northern District Of Texas        Dallas              TX      75242-
                                 1100 Commerce Street, Third Floor                             1699


Landlords
 2900 Clarendon Commercial,      1220 N Fillmore St Suite 320        Arlington         VA      22201
 LLC
 Bradlick Subsidiary, LLC        1025 Thomas Jefferson St            Washington        DC      20007-
                                 NwSuite 700 East                                              5201
 Frank D Matranga                10 Chandler Place                   San Marino        CA      91108

 Google, Inc.                    1600 Amphitheatre Pkwy              Mountain View     CA      94043

 Harbor Investors, LLC           197 Emerald Bay                     Laguna Beach      CA      92651

 Hardin Corp                     6205 Old Keene Mill CourtSte        Springfield       VA      22152
                                 100
 Health Club Investors, LLC      11739 Bowman Green Dr               Reston            VA      20190

 Hester`s Crossing Property, LLC 500 E 4Th Street#303                Austin            TX      78701

 James P Argyropoulos Trust      1244 Sixth Street                   Santa Monica      CA      90401

 Nash Street Property            1401 Wilson BlvdSuite 802           Arlington         VA      22209
 Associates, LLC
 Ps Business Parks, L P          1840 Hutton DriveSuite 160          Carrollton        TX      75006

 Sofianek & Shaw Partnership     2720 Madrillo Court                 Pasadena          CA      91170

 Spirit Gg O`Fallon Mo, LLC      2727 North Harwood StSuite 300      Dallas            TX      75201

 Spirit Realty, LP               2727 N Hardwood St.Suite 300        Dallas            TX      75201

 Tejas Center, LTD               1700 George Bush Drive              College Station   TX      77840
                                 EastSuite 240


Litigation and Other Legal Claims
 Harris, Dante (Gold`S Gym Inc.) Attn: Ronald T Funari440            Houston           TX      77002
                                 Louisiana St1400
 Hernandez, Maritza              Attn: James L Bauguss, Iii1934      Garland           TX      75041
                                 Pendleton Drive
 Karetek Holdings LLC            15922 El Dorado Parkway             Frisco            TX      75035
                                 Suite 500-1711
 Luchnick, Lance, Marinela       And Sean LuchnickAttn: Sean         San Antonio       TX      78256
 Luchnick,                       Luchnick15900 La Cantera Pkwy,
                                 #26215
 Parnell, General                4716 Dorchester Heights Ln          Austin            TX      78754

 Woc, LLC                        Andrew Schulwolf110 N               Rockville         MD      20850
                                 Washington St#300


Secured Creditors
                                                                                                            Page 2 of 20
        Case 20-31320-hdh11 Doc 9 Filed 05/04/20                Entered 05/05/20 10:59:55    Page 4 of 21
 Name                            Address                           City            State    Zip      Country
 Bank Of America, NA             C/O Louis R. Strubeck             Dallas          TX       75201-
                                 Norton Rose Fulbright Us LLP                               7932
                                 2200 Ross Avenue
 JPMorgan Chase Bank, NA         As Administrative Agent           Dallas          TX       75201-
                                 C/O Louis R. Strubeck                                      7932
                                 Norton Rose Fulbright Us LLP
                                 2200 Ross Avenue
 Norton Rose Fulbright US LLP    Kristian W. Gluck                 Dallas          TX       75201-
                                 2200 Ross Ave                                              7932
 Wells Fargo Bank NA             C/O Louis R. Strubeck             Dallas          IL       75201-
                                 Norton Rose Fulbright Us LLP                               7932
                                 2200 Ross Avenue
 Wick Phillips                   Jason Rudd                        Dallas          TX       75204
                                 3131 Mckinney Avenue, Suite 100


Taxing Authorities
 City Of Colorado Springs        Department 2408                   Denver          CO       80256-
                                                                                            0001
 Franchise Tax Board             PO Box 942857                     Sacramento      CA       94257-
                                                                                            0531
 North Carolina Department Of    PO Box 25000                      Raleigh         NC       27640-
 Revenue                                                                                    0520
 Texas Comptroller Of Public     Austin Audit Office1711 San       Austin          TX       78711
 Accounts                        JacintoSuite 410


Vendors and Utilities
 1 800 Got Junk? LLC             Dept 3419, Po Box 123419          Dallas          TX       75312-
                                                                                            3419
 1St Choice Upholstery           PO Box 547                        Mcleansville    NC       27301

 A&H Mechanical Contracting,     PO Box 38                         Collinsville    IL       62234
 Inc.
 A+ Plumbing                     PO Box 276106                     San Antonio     TX       78227

 A1 Recircle                     2301 Ocean Ave., Unit 204         Santa Monica    CA       90405

 Active Nutrition                2100 Smithown Avenue              Ronkonkoma      NY       11779

 Adp, Inc - Boston               PO Box 842875                     Boston          MA       02284-
                                                                                            2875
 Advanced Elevator Corporation   PO Box 530                        Lothian         MD       20711

 Advanced Online                 PO Box 204834                     Dallas          TX       75320-
                                                                                            4834
 Aetna - Stop Loss & Aso Fees    PO Box 88863                      Chicago         IL       60695-
                                                                                            1863
 Aetna - Voluntary               PO Box 536919                     Atlanta         GA       30353-
                                                                                            6919
 Aetna Sign Group                2438 Freedom Drive                San Antonio     TX       78217

                                                                                                         Page 3 of 20
       Case 20-31320-hdh11 Doc 9 Filed 05/04/20                 Entered 05/05/20 10:59:55      Page 5 of 21
Name                           Address                             City               State   Zip      Country
Affordable Ac & Heating        PO Box 1632                         Leander            TX      78641

Alabama Power                  PO Box 242                          Birmingham         AL      35292

Alexandria Renew Enterprises   PO Box 26428                        Alexandria         VA      22313-
                                                                                              6428
All American Coatings &        PO Box 203171                       Austin             TX      78720
Remodeling
All Community Events Inc       1152 Ensell Road                    Lake Zurich        IL      60047

Allegiance Electric            6820 S Sunnyland Rd                 Oklahoma City      OK      73135

Allied 100, LLC                1800 Us Hwy 51 North                Woodruff           WI      54568

Alsco, Inc. - Lanham MD        4900 Philadelphia Way               Lanham             MD      20706

Ameren Missouri                PO Box 88068                        Chicago            IL      60680-
                                                                                              1068
American Barbell, LLC          PO Box 364749                       North Las Vegas    NV      89036

American Heart Association,    7272 Greenville Avenue              Dallas             TX      75231
Inc.
American Hotel Register        PO Box 206720                       Dallas             TX      75320-
Company                                                                                       6720
Ameripride Linen & Uniform     PO Box 1564                         Bemidji            MN      56619-
Services                                                                                      1564
Ameri-Vegan Inc.               3835 Thousand Oaks Blvd             Westlake Village   CA      91362

Am-Finn Sauna & Steam          372 S Eagle Rd , Suite 341          Eagle              ID      83616

Ams Of Texas LLC               6115 W Campus Circle Drive          Irving             TX      75063

Anchor Plumbing Of Wnc, Inc.   PO Box 636                          Swannanoa          NC      28778

Ancor Inc.                     831 James Street                    Syracuse           NY      13203

Aqua Chill Of San Antonio      PO Box 865                          Antioch            IL      60002

Aramark Uniform Services       PO Box 731676                       Dallas             TX      75373-
                                                                                              1676
Arlington County Treasurer     Utilities Service OfficePo Box      Merrifield         VA      22116-
                               1752                                                           1752
Aroma Impressions              6840 West 70Th Street               Shreveport         LA      71129

Arrow Machinery Co., Inc.      1121 N Martin Luther King Ave.      Oklahoma City      OK      73117

Aspen Marketing                10180 Telesis Ct Ste 333            San Diego          CA      92121

AT&T                           PO Box 105414                       Atlanta            GA      30348-
                                                                                              5414
AT&T -                       PO Box 105262                         Atlanta            GA      30348-
42007/33010/42011/42003/3630                                                                  5262
08/42004/33005
AT&T - 43069/42001/43027       PO Box 5014                         Carol Stream       IL      60197-
                                                                                              5014


                                                                                                           Page 4 of 20
       Case 20-31320-hdh11 Doc 9 Filed 05/04/20                 Entered 05/05/20 10:59:55        Page 6 of 21
Name                             Address                             City               State   Zip      Country
AT&T- 20008                      PO Box 105068                       Atlanta            GA      30348-
                                                                                                5068
AT&T-                            PO Box 105414                       Atlanta            GA      30348-
43058/43069/43033/43032                                                                         5414
Atlantic Building Solutions,     PO Box 527                          Kernersville       NC      27285
LLC
Atlantis                         4745 Avenue Des Industries          Laval              QC      H7C 1A1 Canada

Atmos Energy/630872/740353       PO Box 630872                       Cincinnati         OH      45263-
                                                                                                0872
Auto Chlor Services, LLC.        Department #205                     Houston            TX      77210-
                                                                                                4869
Balazas Fitness / Boxing         625 Todd Road                       Honey Brook        PA      19344

Bathrooms, Etc.                  667 Apache Drive                    Winston-Salem      NC      27107

Batteries Plus - Knoxville       10323 Deerborn Ln                   Knoxville          TN      37932

BCN Telecom, Inc.                PO Box 842840                       Boston             MA      02284-
                                                                                                2840
Bensussen Deutsch &              15525 Woodinville-Redmond Rd        Woodinville        WA      98072
Associates LLC                   Ne
Berwick Electric Co              PO Box 7286                         Colorado Springs   CO      80933-
                                                                                                7286
Best Security Industries         755 Nw 17Th Avenue, Suite 101       Delray Beach       FL      33445

Bge                              PO Box 13070                        Philadelphia       PA      19101-
                                                                                                3070
Big Commerce Inc                 11305 Four Points Drive             Austin             TX      78726

Binswanger Glass # 96            PO Box 172321                       Memphis            TN      38187-
                                                                                                2321
Biz Com Press                    1400 Preston Rd, #305               Plano              TX      75093-
                                                                                                5871
Brask Mall Services Iii          PO Box 93717                        Las Vegas          NV      89193

Brian`S Pllumbing Inc            901 Ohio Avenue                     Wichita Falls      TX      76301

Broadcast Vision Entertainment   PO Box 1589                         Berthoud           CO      80513

Brownsville Public Utilities     PO Box 660566                       Dallas             TX      75266-
Board                                                                                           0566
Bryan Texas Utilities (Btu)      PO Box 8000                         Bryan              TX      77805

Business Coffee Service, Inc.    310 E Mitchell                      San Antonio        TX      78210

C-6 Disposal Systems, Inc        PO Box 160489                       San Antonio        TX      78280-
                                                                                                2689
Cardinal Nation Lawn             309 Dora Place                      Ofallon            MO      63366
Maintenance
Catapult Solutions Group         1800 Preston Park Blvd, Suite 275   Plano              TX      75093


                                                                                                             Page 5 of 20
       Case 20-31320-hdh11 Doc 9 Filed 05/04/20                 Entered 05/05/20 10:59:55    Page 7 of 21
Name                            Address                            City             State   Zip      Country
CEC Facilities Group, LLC       1275 Valley View Lane              Irving           TX      75061

Centerpoint Energy              PO Box 301149                      Dallas           TX      75303-
Services/301149                                                                             1149
Centerpoint                     PO Box 4981                        Houston          TX      77210-
Energy/1325/4981/2628                                                                       4981
Centurylink                     PO Box 2961                        Phoenix          AZ      85062-
                                                                                            2961
Centurytel                      PO Box 4300                        Carol Stream     IL      60197-
                                                                                            4300
Certified Pool And Spa          5642 Williams Drive                Corpus Christi   TX      78412

Champion Janitorial             664 N Glenville Dr                 Richardson       TX      75081

Champion Utility Billing        PO Box 1927                        Hobe Sound       FL      33475-
Services LLC                                                                                1927
Cheng Cohen LLC                 311 N Aberdeen St., Suite 400      Chicago          IL      60607

Cherry Blossom, Inc.            4963 Elm St Suite 106              Bethesda         MD      20814

Cigna Dental Health, Inc        5476 Collections Center Drive      Chicago          IL      60693-
                                                                                            0547
Cigna Health & Life Insurance   900 Cottage Grove Rd               Hartford         CT      06152
Company
Cintas 212                      PO Box 630910                      Cincinnati       OH      45263-
                                                                                            0910
Cintas Corp #452                PO Box 88005                       Chicago          IL      60680-
                                                                                            1005
Cintas Corporation              PO Box 630803                      Cincinnati       OH      45263-
                                                                                            0803
Cintas Corporation #538         PO Box 29059                       Phoenix          AZ      85038-
                                                                                            9059
Cintas First Aid & Safety       PO Box 631025                      Cincinnati       OH      45263-
                                                                                            1025
City Electric Supply Co.        PO Box 16707                       Greensboro       NC      27416

City Of Arnold Municipal        Municipal Services2101 Jeffco      Arnold           MO      63010
Services, Mo                    Blvd
City Of Arnold Municipal        Municipal Services2101 Jeffco      Arnold           MO      63195-
Services, Mo                    Blvd                                                        9435
City Of Asheville, Nc           Regional Water AuthorityPo Box     Asheville        NC      28802
                                733
City Of Austin, Tx              PO Box 2267                        Austin           TX      78783-
                                                                                            2267
City Of Bellmead, Tx            3015 Bellmead Drive                Waco             TX      76705

City Of Burlington, Nc          PO Box 1358                        Burlington       NC      27216-
                                                                                            1358



                                                                                                         Page 6 of 20
       Case 20-31320-hdh11 Doc 9 Filed 05/04/20                   Entered 05/05/20 10:59:55    Page 8 of 21
Name                             Address                             City            State    Zip      Country
City Of Cedar Park, Tx           Bldg 2450 Cypress Creek Rd          Cedar Park      TX       78613-
                                                                                              2216
City Of Chattanooga, Tn          PO Box 591                          Chattanooga     TN       37401-
                                                                                              0591
City Of Copperas Cove Utility    PO Box 1419                         Copperas Cove   TX       76522
Admin
City Of Corpus Christi/659880    PO Box 659880                       San Antonio     TX       78265-
                                                                                              9143
City Of Dallas, TX               City Hall 2D South                  Dallas          TX       75201

City Of Dallas, TX               City Hall 2D South                  Dallas          TX       75277

City Of Del City, OK             PO Box 15177                        Del City        OK       73155-
                                                                                              5177
City Of Edmond, OK               PO Box 268927                       Oklahoma City   OK       73126-
                                                                                              8927
City Of Georgetown, TX           PO Box 1430                         Georgetown      TX       78627

City Of Greensboro, NC           PO Box 1170                         Greensboro      NC       27402-
                                                                                              1170
City Of High Point, NC           Utilities C/O Sandy DriggersPo      High Point      NC       27261-
                                 Box 10039                                                    3039
City Of Killeen, TX              PO Box 549                          Killeen         TX       76540-
                                                                                              0549
City Of Kirkwood Utilities       PO Box 220579                       Kirkwood        MO       63122-
Dept, Mo                                                                                      0579
City Of Live Oak Utilities, TX   8001 Shin Oak Drive                 Live Oak        TX       78233-
                                                                                              2497
City Of Moore, OK                PO Box 6830                         Moore           OK       73153-
                                                                                              0830
City Of Norman, OK               PO Box 5599                         Norman          OK       73070

City Of O`Fallon, Il             Water Department255 South           O`Fallon        IL       62269
                                 Lincoln Avenue
City Of O`Fallon, MO             PO Box 870643                       Kansas City     MO       64187-
                                                                                              0643
City Of Oklahoma City, OK        PO Box 26570                        Oklahoma City   OK       73126-
                                                                                              0570
City Of Pflugerville, TX         PO Box 589                          Pflugerville    TX       78691-
                                                                                              0589
City Of Richardson, TX           PO Box 831907                       Richardson      TX       75083

City Of Round Rock, TX           221 E Main St                       Round Rock      TX       78664

City Of San Marcos, TX           Utility Customer Service Div636     San Marcos      TX       78666-
                                 E Hopkins                                                    6397
City Of St Peters, MO            PO Box 9                            Saint Peters    MO       63376

City Of St. Charles, MO          200 North Second St                 St. Charles     MO       63301

                                                                                                           Page 7 of 20
       Case 20-31320-hdh11 Doc 9 Filed 05/04/20                 Entered 05/05/20 10:59:55       Page 9 of 21
Name                             Address                            City               State   Zip       Country
City Of Temple, TX               PO Box 878                         Temple             TX      76503-
                                                                                               0878
City Of Waco Water Office        Water OfficePo Box 2649            Waco               TX      76702-
                                                                                               2649
City Of Waxahachie, TX           Water Billing DepartmentPo Box     Waxahachie         TX      75168-
                                 39                                                            0039
City Of Wichita Falls, TX        PO Box 1440                        Wichita Falls      TX      76307-
                                                                                               7532
City Of Yukon, OK                PO Box 850500                      Yukon              OK      73085

Clarity Pool Management, LLC     P O.Box 765                        Simpsonville       SC      29681

Clarke Kent Pllumbing, Inc.      1401 West Ben White Blvd           Austin             TX      78704

Clean Kuts Lawn Care             210 Winderton Dr                   Montgomery         AL      36108

Clear Spider. Inc.               5749 Coopers Avenue                Mississauga        ON      L4Z 1R9   Canada

Clubcom, Inc.                    8 Penn Center West Suite 100       Pittsburgh         PA      15276

Coastal Lawn & Landscape, Inc. 5010 Williams Dr                     Corpurs Christi    TX      78411

Coca-Cola - (Consolidated)       1 Coca-Cola Plaza Ccp Bldg - 9Th   Atlanta            GA      30313
                                 Flr
College Station Utilities - Tx   Utility Customer ServicesPo Box    College Station    TX      77842-
                                 10230                                                         0230
Collegiate Licensing Company     1075 Peachtree St Suite 3300       Atlanta            GA      30309

Colorado Department Of           PO Box 17087                       Denver             CO      80261-
Revenue                                                                                        0013
Colorado Springs Utilities       PO Box 340                         Colorado Springs   CO      80901

Comcast Cable                    PO Box 60533                       City Of Industry   CA      91716-
                                                                                               0533
Comcast Communications           PO Box 70219                       Philadelphia       PA      19176-
                                                                                               0219
Comcast Communications           PO Box 70219                       Philadelphia       PA      19176-
                                                                                               0219
Commercial Express Hvac, Inc.    PO Box 76458                       Baltimore          MD      21275

Commercial Swim Management       PO Box 952                         Hutto              TX      78634

Communications Network, Inc      PO Box 827                         Muncie             IN      47308

Concept2, Inc.                   105 Industrial Park Drive          Morrisville        VT      05661

Concur Technologies,Inc.         62157 Collections Center Dr        Chicago            IL      60693

Constellation Newenergy Gas      PO Box 5471                        Carol Stream       IL      60197-
Div LLC/5471                                                                                   5471
Constellation Newenergy/4640     Bank Of America Lockbox            Carol Stream       IL      60197-
                                 ServicePo Box 4640                                            4640
Contractor`S Choice Steambath    4946 Herton Dr                     Jacksonville       FL      32258
& Sauna Inc.

                                                                                                             Page 8 of 20
     Case 20-31320-hdh11 Doc 9 Filed 05/04/20                    Entered 05/05/20 10:59:55      Page 10 of 21
Name                              Address                            City               State   Zip      Country
Core Health & Fitness LLC         4400 Ne 77Th Ave., Suite 300       Vancouver          WA      98662

Corporate Records Management      3141 Hansboro Ave.                 Dallas             TX      75233

Corporate Services Consultants,   PO Box 1048                        Dandridge          TN      37725
LLC
Cothrons Safe & Lock, Inc.        8120 Exchange Dr , Suite 100       Austin             TX      78754

Cox Communications                Dept. 781114Po Box 78000           Detroit            MI      48278-
                                                                                                1114
Cox Communications                Dept. 781114                       Detroit            MI      48278-
                                                                                                1114
Cps Energy                        PO Box 2678                        San Antonio        TX      78289-
                                                                                                0001
Creative Surfaces Inc.            PO Box 84611                       Sioux Falls        SD      57118-
                                                                                                4611
Crg - Club Resource Group         1875 N Macarthur Drive             Tracy              CA      95376

Css - Cornell Storefront          140 Maffet Street                  Wilkes-Barre       PA      18705
Systems, Inc.
Cuivre River Electric             8757 Hwy N                         Lake Saint Louis   MO      63367
Cooperative Inc
Culligan Water Conditioning Of    1034 Austin St.                    San Antonio        TX      78208
S.A. Inc.
Cvs Pharmacy, Inc                 One Cvs Drive                      Woonsocket         RI      02895

Databank Holdings, LTD.           PO Box 732200                      Dallas             TX      75373-
                                                                                                2200
Dc Water And Sewer Authority      PO Box 97200                       Washington         DC      20090

Desoto Water Utilities            PO Box 550                         Desoto             TX      75123-
                                                                                                0550
Diebold Ventures                  11820 Juniette Street              Culver City        CA      90230

Directv                           PO Box 105249                      Atlanta            GA      30348

Directv                           PO Box 105249                      Atlanta            GA      30348

Dish Network                      PO Box 94063                       Palatine           IL      60094-
                                                                                                4063
Dito, LLC                         9913 Sugerwood Lane                Manassas           VA      20110

Dixie Electric Cooperative        Department 1340Po Box 2153         Birmingham         AL      35287-
                                                                                                1340
Docusign Inc                      PO Box 123428                      Dallas             TX      75312-
                                                                                                3428
Dominion Elevator Inspection      7475 Carlisle Road                 Wellsville         PA      17365
Services
Dominion Energy North             PO Box 100256                      Columbia           SC      29202-
Carolina                                                                                        3256



                                                                                                             Page 9 of 20
     Case 20-31320-hdh11 Doc 9 Filed 05/04/20                     Entered 05/05/20 10:59:55   Page 11 of 21
Name                              Address                             City            State   Zip      Country
Dominion Va/Nc                    PO Box 26543                        Richmond        VA      23290-
Power/26543/26666                                                                             0001
Door Direct                       751 E Bayou Pines, Suite Q          Lake Charles    LA      70601

Downey Plumbing Heating &         11829 Downey Avenue                 Downey          CA      90241
Air Conditioning
DRM Waste Management              PO Box 659                          Forked River    NJ      08731

DS Waters Of America              PO Box 660579                       Dallas          TX      75266-
                                                                                              0579
Duckett Creek Sanitary District   PO Box 790169                       St. Louis       MO      63179-
                                                                                              0169
Duke Energy Progress              PO Box 1003                         Charlotte       NC      28201-
                                                                                              1003
Duke Energy/70515/70516           PO Box 70516                        Charlotte       NC      28272-
                                                                                              0516
Ecova, Inc.                       1313 North Atlantic, Suite 5000     Spokane         WA      99201

Ecova, Inc. - Monthly Service     1313 North Atlantic                 Spokane         WA      99201
Fees
Egym Inc. Dba Netpulse            300 Park Avenue, Floor 12           New York City   NY      10022-
                                                                                              7419
Elite Heating & Air               8910 Research Blvd, Suite C4        Austin          TX      78758
Conditioning
EMC Corporation                   176 South Street                    Hopkinton       MA      01748

Emmis Austin Radio                PO Box 731488                       Dallas          TX      75373-
Broadcasting Company                                                                          1488
Empire Roofing Companies, Inc. 16311 Central Commerce Dr              Pflugerville    TX      78660

Employee Benefits Corporation     PO Box 44347                        Madison         WI      53744-
                                                                                              4347
Engineered Digital Applications   PO Box 986                          Charles Town    WV      25414
Inc
Enmotive Company LLC              951 Corporate Grove Drive           Buffalo Grove   IL      60089

Epb - Electric Power Board-       Attn: Remittance ProcessingPo       Chattanooga     TN      37422-
Chattanooga                       Box 182254                                                  7253
Equipment Depot LTD               1105 Wooded Acres, Suite 700        Waco            TX      76710

Etz Multi Service LLC             4118 Burke Station Rd               Fairfax         VA      22032

Europa Sports Products, LLC       11401 H Granite Street              Atlanta         GA      30384-
                                                                                              7440
Express Services                  PO Box 203901                       Dallas          TX      75320

Extractor Corporation             PO Box 99                           South Elgin     IL      60177

F M George Safe & Lock            PO Box 3398                         Knoxville       TN      37927

Facility Solutions Group, Inc.    PO Box 896508                       Charlotte       NC      28289-
                                                                                              6508

                                                                                                          Page 10 of 20
     Case 20-31320-hdh11 Doc 9 Filed 05/04/20                Entered 05/05/20 10:59:55      Page 12 of 21
Name                             Address                         City               State   Zip      Country
Facility Source, LLC             PO Box 846847                   Los Angeles        CA      90084-
                                                                                            6847
Fairfax Water - Va               PO Box 71076                    Charlotte          NC      28272-
                                                                                            1076
Federal Express Corporation      PO Box 660481                   Dallas             TX      75266-
                                                                                            0481
Ferguson Enterprises, Inc.       PO Box 847411                   Dallas             TX      75284-
                                                                                            7411
Fibrenew Asheville               3 Green Drake Ct                Candler            NC      28715

Fire & Life Safety America Inc   8827 Staples Mill Road          Richmond           VA      23228

First Advantage Background       PO Box 403532                   Atlanta            GA      30349
Services Corp
Fit Radio                        3423 Piedmont Rd, Ne            Atlanta            GA      30305

Fitness Anywhere, LLC            Dept La 24914                   Pasadena           CA      91185-
                                                                                            4914
Forum Analytics                  PO Box 848844                   Los Angeles        CA      90084

Frederick County Division Of     Duswm4520 Metropolitan Ct       Frederick          MD      21704
Utilities
Freemotion Fitness,Inc.          PO Box 734122                   Chicago            IL      60673-
                                                                                            4122
Freestate Electrical Service     13335 Mid Altlantic Blvd        Laurel             MD      20708
Company
Frio Ac LLC                      8111 Ashwood Pointe             San Antonio        TX      78254

Front Range Aquatech             1539 Dustry Drive               Colorado Springs   CO      80905

Full Circle Padding, Inc         PO Box 388                      Norton             MA      02766

Genavix, Inc.                    1 Highlander Way                Manchester         NH      03103

Global Industrial Equipment      29833 Network Place             Chicago            IL      60673-
                                                                                            1298
Google - Marketing               1600 Amphitheatre Parkway       Mountain View      CA      94043

Gopher Sport                     2525 Lemond Street Sw           Owatonna           MN      55060

Grainger                         PO Box 419267                   Kansas City        MO      64141-
                                                                                            6267
Great Forest Inc.                2014 Fifth Ave                  New York           NY      10035

Greenlgiht                       4827 Memphis Street             Dallas             TX      75207

Greenville Water, SC             PO Box 687                      Greenville         SC      29602-
                                                                                            0687
Greer CPW                        PO Box 580206                   Charlotte          NC      28258-
                                                                                            0206
Grey Forest Utilities            PO Box 258                      Helotes            TX      78023

Groundwork Coffee, LLC           5457 Cleon Avenue               North Hollywood    CA      91601

                                                                                                        Page 11 of 20
     Case 20-31320-hdh11 Doc 9 Filed 05/04/20                  Entered 05/05/20 10:59:55   Page 13 of 21
Name                            Address                            City            State   Zip       Country
Gtt Communications Inc          PO Box 382828                      Pittsburgh      PA      15251-
                                                                                           8828
Hamlin Pools LP                 300 West Eldor Road                Pharr           TX      78577

Haynes Heating & Cooling        PO Box 16589                       Asheville       NC      28816

Hays County WCID #1             PO Box 684000                      Houston         TX      77268

Healthcheck Systems Inc.        4802 Glenwood Road                 Brooklyn        NY      11234

Hensel Electric Company         501 Towne Oaks Drive               Waco            TX      76710

High-Tech-Tronics, Inc.         6011 Melrose Lane                  Oklahoma City   OK      73127

Hines Pool And Spa Inc          900 Mcphaul Street                 Austin          TX      78758

Hoist Fitness Systems           11900 Community Rd                 Poway           CA      92064

Holmes Murphy & Associates,     Attn: Trust Account                Des Moines      IA      50301
LLC
Home Depot Usa                  Dept 32-2500872159                 Columbus        OH      43218-
                                                                                           3176
Hootsuite Media Inc             5 East 8Th Ave                     Vancouver       BC      V57 1R6   Canada

Howard County, MD -             Director Of FinanacePo Box         Baltimore       MD      21297-
Water/Sewer Division            37213                                                      3213
Hr Direct                       PO Box 669390                      Pompano Beach   FL      33066-
                                                                                           9390
Hsd Metrics                     6 East 5Th Street, Suite 499       Covington       KY      41011

Hubbard Radio St Louis          PO Box 959270                      St Louis        MO      63195

Hyatt Legal Plans               Dept#781523                        Detroit         MI      48278

Iheartmedia - Ashville Market   PO Box 406372                      Atlanta         GA      30384-
                                                                                           6372
In Store Design Display         3401 E Truman Road                 Kansas City     MO      64127

Indeed                          177 Broad Street                   Stamford        CT      06901

Independent Glass Co., Inc.     2047 Bell St                       Montgomery      AL      36104

Infinite Agency LLC             PO Box 51706                       Lafayette       LA      70505

Infinity Bay Investments LLC    12000 Crownpoint Drive             San Antonio     TX      78233

Innocore Sales & Marketing Inc. 399 Woodall Way                    Woodstock       OH      N4T 0K9 Canada

Interstate Restoration LLC      3401 Quorum Dr #300                Fort Worth      TX      76137

Intouch Insight Systems         400 March Rd                       Ottawa          ON      K2K3H4    Canada

Island Oasis                    PO Box 846186                      Boston          MA      02284-
                                                                                           6186
Jacobs Cathey Company           PO Box 7305                        Waco            TX      76714-
                                                                                           7305
Johnson Health Tech North       27829 Network Pl                   Chicago         IL      60673-
America, Inc.                                                                              1278

                                                                                                        Page 12 of 20
     Case 20-31320-hdh11 Doc 9 Filed 05/04/20                Entered 05/05/20 10:59:55   Page 14 of 21
Name                          Address                            City            State   Zip      Country
Johnson Pools                 1041 Nw 71St Place                 Oklahoma City   OK      73116

Julie Condy                   6010 Glen Abbey Court              Garland         TX      75044

Keifer Aquatics               903 Morrissey Drive                Bloomington     IL      61701

Keiser Corporation            2470 S Cherry Ave                  Fresno          CA      93706

Kerry Ingredients & Flavors   PO Box 98489                       Chicago         IL      60693-
                                                                                         8489
Kieffer Starlite              3322 Washington Avenue             Sheboygan       WI      53081

Kinko`S Inc.                  Customer Administrative Svcs       Dallas          TX      75267-
                                                                                         2085
Klemchuk LLP                  8150 N Central Expressway, 10Th    Dallas          TX      75206
                              Fl
Kyocera Document Solutions    2825 Story Rd West                 Irving          TX      75038-
Southwest, LLC                                                                           5268
L & S Boiler Company LLC      3028 Todd Lane                     Pinson          AL      35126

Leicester Pool And Spa, LLC   PO Box 725                         Leicester       NC      28748

Lennox National Account       PO Box 731627                      Dallas          TX      75373-
Services, LLC                                                                            1627
Les Mills United States       PO Box 74008587                    Chicago         IL      60674-
Trading, Inc.                                                                            8587
Leslie`S Swimming Pool        PO Box 501162                      St Louis        MO      63150-
Supplies                                                                                 1162
Level 3 Financing Inc.        PO Box 910182                      Denver          CO      80291-
                                                                                         0182
Life Fitness, LLC             10601 Belmont Ave                  Franklin Park   IL      60131

Lifeblue Inc.                 5830 Granite Parkway, Suite 1250   Plano           TX      75024

Lincoln Nationial Life -      PO Box 0821                        Carol Stream    IL      60132-
Voluntary Premiums                                                                       0821
Lochridge Priest, Inc.        PO Box 154187                      Waco            TX      76715

Log Me In Usa, Inc.           PO Box 50264                       Los Angeles     CA      90074-
                                                                                         0264
Lopez Glass, Inc              7635-A Fullerton Rd                Springfield     VA      22153

Los Angeles Dept Of Water &   PO Box 30808                       Los Angeles     CA      90030-
Power/30808                                                                              0808
Lyle Dieckmann                2628 W I-44 Service Road           Oklahoma City   OK      73112

M & M Metals, Inc             103 Braniff Dr                     San Antonio     TX      78216

Magna Iv Color Imaging, Inc   2401 Commercial Lane               Little Rock     AR      72206

Magnolia Plumbing, Inc.       600 Gallatin Street Ne             Washington      DC      20017

Manville Water Supply Corp    PO Box 248                         Coupland        TX      78615



                                                                                                     Page 13 of 20
      Case 20-31320-hdh11 Doc 9 Filed 05/04/20                    Entered 05/05/20 10:59:55    Page 15 of 21
Name                             Address                              City             State   Zip      Country
Massage Warehouse                PO Box 6726                          Carol Stream     IL      60197-
                                                                                               6726
Medina Valley Security, Inc.     PO Box 711                           Natalia          TX      78059

Method Pools LLC                 PO Box 3237                          Waxahachie       TX      75168

Metropolitan St. Louis Sewer     PO Box 437                           St. Louis        MO      63166
Dist/437
Meyer Dunlap - Corporate         6100 Cedar Springs Rd                Dallas           TX      75235

Meyer Dunlap - Retail            6100 Cedar Springs Rd                Dallas           TX      75235

Midwest Electronic Systems,      2000 Forum Blvd Suite 6              Columbia         MO      65203
Inc.
Midwest Pool And Court Co.,      7841 Manchester Road                 St Louis         MO      63143
Inc.
Missouri American Water          PO Box 6029                          Carol Stream     IL      60197-
                                                                                               6029
Montgomery Water Works           PO Box 1670                          Montgomery       AL      36102-
                                                                                               1670
Mood Media                       PO Box 71070                         Charlotte        NC      28272-
                                                                                               1070
Mood Media                       PO Box 71070                         Charlotte        NC      28272-
                                                                                               1070
Morpheus Labs Inc                423 6Th St South                     Kirkland         WA      98033

Motionsoft, Inc.                 1451 Rockville Pike, Suite 500       Rockville        MD      20852

Mullin Plumbing Inc.             118 S Elm Place                      Broken Arrow     OK      74012

Mye Technologies                 28460 Westinghouse Place             Valencia         CA      91355

Naomys Landscaping               3824 Cedar Springs Road, Box 376     Dallas           TX      75219

National Council On Strength &   5915 Ponce De Leon Blvd              Coral Gables     FL      33146
Fitness
National Gym Supply Inc          PO Box 748735                        Los Angeles      CA      90074-
                                                                                               8735
National Wholesale Supply        PO Box 54007                         Dallas           TX      75354

Netwolves Network Services       4710 Eisenhower BlvdSuite 8          Tampa            FL      33634-
                                                                                               6336
New Braunfels Utilities, TX      PO Box 660                           San Antonio      TX      78293-
                                                                                               0660
NG & G Facility Services Int`L   2929 Expressway Drive North,         Islandia         NY      11749
                                 #300B
Nitel, Inc.                      Lockbox Dept 4929                    Carol Stream     IL      60122-
                                                                                               4929
No Carbs LLC                     2221 Lincoln Blvd                    Venice           CA      90291

North Pier Fiduciary             4333 Admiralty Way, G1-West          Marina Del Rey   CA      90292
Management, LLC

                                                                                                           Page 14 of 20
     Case 20-31320-hdh11 Doc 9 Filed 05/04/20                 Entered 05/05/20 10:59:55   Page 16 of 21
Name                             Address                          City            State   Zip      Country
North State                      PO Box 612                       High Point      NC      27261-
                                                                                          0612
Novatech, Inc.                   7251 Appling Farma Parkway       Memphis         TN      38133

Octane Fitness, LLC              PO Box 101830                    Pasadena        CA      91189-
                                                                                          1830
Office Depot, Inc.               PO Box 29248                     Phoenix         AZ      85038

OG&E -Oklahoma Gas &             PO Box 24990                     Oklahoma City   OK      73124-
Electric Service                                                                          0990
Oklahoma Natural Gas Co:         PO Box 219296                    Kansas City     MO      64121-
Kansas City                                                                               9296
Omni Hotels Management           4001 Maple Ave, Ste 500          Dallas          TX      75219
Corporation
Open Text Inc                    24685 Network Place              Chicago         IL      60673-
                                                                                          1246
Opto Intermediate Holdco, Inc.   1325 N Mittel Blvd               Wood Dale       IL      60191

Optumrx Inc,                     PO Box 888765                    Los Angeles     CA      90088

Orkin LLC                        PO Box 1504                      Atlanta         GA      30301-
                                                                                          1504
Pace Communications, Inc.        1301 Carolina Street             Greensboro      NC      27401

PC Connection                    PO Box 382808                    Pittsburgh      PA      15250-
                                                                                          8808
Peak Uptime                      PO Box 4674                      Tulsa           OK      74159

Pedernales Electric              PO Box 1                         Johnson City    TX      78636-
Cooperative, Inc.                                                                         0001
Pelham Water Works               PO Box 1479                      Pelham          AL      35124

Pellerin Laundry Machinery       PO Box 1137                      Kenner          LA      70063
Sales Co., Inc.
Pepco (Potomac Electric Power    PO Box 13608                     Philadelphia    PA      19101-
Company)                                                                                  3608
Performance Food Group -         PO Box 209043                    Dallas          TX      75320-
Dallas                                                                                    9043
Performance Foodservice-         6855 Business Park Drive         Houston         TX      77041
Houston
Petra-1, LP                      12386 Osborne Place              Pacoima         CA      91331

Philadelphia Insurance           PO Box 70251                     Philadelphia    PA      19176-
Companies                                                                                 0251
Piedmont Natural Gas             PO Box 1246                      Charlotte       NC      28201-
                                                                                          1246
Piedmont Service Group           PO Box 603909                    Charlotte       NC      28260-
                                                                                          3909
Pinpoint Merchandising           3710 W Royal Ln, Suite 125       Irving          TX      75063


                                                                                                      Page 15 of 20
     Case 20-31320-hdh11 Doc 9 Filed 05/04/20                   Entered 05/05/20 10:59:55      Page 17 of 21
Name                              Address                           City               State   Zip      Country
Politon, Inc.                     PO Box 1851                       Lake Dallas        TX      75065-
                                                                                               1851
Poolpak LLC                       3491 Industrial Dr                York               PA      17402

Potomac Edison                    PO Box 3615                       Akron              OH      44309-
                                                                                               3615
Pound Rockout Workout LLC         PO Box 39347                      Los Angeles        CA      90039

Power Systems                     5700 Casey Drive                  Knoxville          TN      37909

Precision Environmental           PO Box 2638                       Woodbridge         VA      22195
Services, Inc.
Precor Inc                        20031 142Nd Ave Ne                Woodinville        WA      98072-
                                                                                               4002
Pritchard Industries Southeast,   216 Business Center Dr            Birmingham         AL      35244
Inc.
Projects Plus Austin              403 East Park Street              Cedar Park         TX      78613

Pro-Line Systems, Inc.            PO Box 5598                       Rockville          MD      20855

Providence Risk & Insurance       PO Box 700370                     San Antonio        TX      78270-
Services, Inc.                                                                                 0370
Prudential Overall Supply         PO Box 11210                      Santa Ana          CA      92711

Pta Global Inc                    32107 Lindero Canyon Rd           Westlake Village   CA      91361

Public Water Supply District      PO Box 646                        Arnold             MO      63010
No. 1
PWSD No.2 Of St. Charles          LockboxPo Box 956034              St Louis           MO      63195-
County                                                                                         6034
R E Lawn Patrol Inc               7 Golden Oaks Lane                Fletcher           NC      28732

Radio & Television Associates,    6060 Center Drive, Floor 10       Los Angeles        CA      90045-
Inc.                                                                                           1598
Ready Care Industries             15845 E 32Nd Ave #2A              Aurora             CO      80011

Red Hawk Fire & Security LLC      PO Box 650394                     Dallas             TX      75265-
                                                                                               0394
Red Rock Resort Casino & Spa      11011 West Charleston Blvd        Las Vegas          NV      89135

Redshift                          436 7Th Avenue, Suite 200         Pittsburgh         PA      15219

Regency Lighting                  PO Box 205325                     Dallas             TX      75320-
                                                                                               5325
Regupol Zebra Athletics, LLC      9210 Wyoming Ave. N , #270        Brooklyn Park      MN      55445

Republic Services #794 -          PO Box 78829                      Phoenix            AZ      85062-
Hutchins                                                                                       8829
River City Lock & Key             12151 Jones Maltsberger           San Antonio        TX      78247

Roberts Oxygen Company            PO Box 5507                       Rockville          MD      20855

Rocket Fresh, LLC                 230 West Avenue 26, #242          Los Angeles        CA      90031


                                                                                                           Page 16 of 20
     Case 20-31320-hdh11 Doc 9 Filed 05/04/20                   Entered 05/05/20 10:59:55      Page 18 of 21
Name                             Address                            City               State   Zip      Country
Rosenberg Indoor Comfort         4335 Vance Jackson, #505           San Antonio        TX      78230

Roto Rooter                      5672 Collection Center Dr          Chicago            IL      60693

Rw Schoolfield Electrical        1221 South Fifth Street            Mebane             NC      27302
Contractors Inc.
S R Mechanical Inc               3824 N Shore Trail                 Brownsville        TX      78520

S&S Worldwide, Inc.              PO Box 210                         Hartford           CT      06141-
                                                                                               0210
SA Comunale Co., Inc.            PO Box 150                         Barberton          OH      44203-
                                                                                               1050
Samuels Glass Company, LLC       3011 Ne Loop 410, Suite 120        San Antonio        TX      78218

San Antonio Magazine, Inc.       1250 S Capital Of Tx Hwy 3-395     Austin             TX      78746

San Antonio River Walk           110 Broadway, Suite 500            San Antonio        TX      78205
Association
San Antonio Security             31520 Blanco Rd                    Bulverde           TX      78163

San Antonio Water System, Tx     PO Box 2990                        San Antonio        TX      78299-
                                                                                               2990
Scott Equipment Inc.             5612 Mitchelldale                  Houston            TX      77092

Sea Breeze Landscaping           11866 Wilshire Blvd                Los Angeles        CA      90025

Security Water & Sanitation      231 Security Blvd                  Colorado Springs   CO      80911-
Districts                                                                                      1947
Sellers Electric, Inc.           383 Merrimon Avenue, Suite B       Asheville          NC      28801

Sentry Watch, Inc.               PO Box 10362                       Greensboro         NC      27404-
                                                                                               0362
Servicechannel.Com, Inc          PO Box 392642                      Pittsburgh         PA      15251-
                                                                                               9642
Setliff Law, Pc                  4940 Dominion Blvd                 Glen Allen         VA      23060

Sheet Labels                     7 Pruyn`S Island Dr                Glens Falls        NY      12801

Shepherd Controls & Associates   203 South Jupiter Road, Suite A    Allen              TX      75002
LP
Sherwin-Williams Co.             PO Box 743885                      Atlanta            GA      30374-
                                                                                               3885
SHI International Corp           290 Davidson Ave.                  Somerset           NJ      08873

Simon Roofing And Sheet          PO Box 951109                      Cleveland          OH      44193
Metal Corp
Smith Lawn And Tree              3200 Handley Ederville Rd          Richland Hill      TX      76118

Smoothie Holdings Fc, LLC        2811 Mckinney Avenue               Dallas             TX      75204

Southern California Gas (The     PO Box C                           Monterey Park      CA      91756
Gas Co.)
Southwest Electrical             9435 East Loop 1604 North          Converse           TX      78109
Contracting Services, LTD.

                                                                                                           Page 17 of 20
     Case 20-31320-hdh11 Doc 9 Filed 05/04/20                  Entered 05/05/20 10:59:55      Page 19 of 21
Name                            Address                            City               State   Zip      Country
Southwest Media Group           1717 Main Street, Suite 4000       Dallas             TX      75201

Spa Partners                    22 Deforest Avenue                 East Hanover       NJ      07936

Spectrum Business               PO Box 60229                       Los Angeles        CA      90060-
                                                                                              0229
Spire/Birmingham                PO Box 2224                        Birmingham         AL      35246-
                                                                                              0022
Spire/St Louis                  Drawer 2                           St Louis           MO      63171

Spm Communications              2332 Irving Blvd , Ste 110         Dallas             TX      75207

Sportsmith                      5925 S 118Th E Ave., Suite B       Tulsa              OK      74146

Sprint                          PO Box 4181Acct#201129817          Carol Stream       IL      60197-
                                                                                              4181
Squeegee Pros, Inc.             PO Box 5384                        Mooresville        NC      28117

Suddenlink                      PO Box 70340                       Philadelphia       PA      19176-
                                                                                              0340
Sunbelt Rentals                 PO Box 409211                      Atlanta            GA      30384-
                                                                                              9211
Sunny Pools Inc                 12481 Hedges Run Drive             Woodbridge         VA      22192

Supplyworks                     701 San Marco Blvd                 Jacksonville       FL      32207

Supreme Audio, Inc.             PO Box 550                         Marlborough        NH      03455-
                                                                                              0550
Susan G Komen San Antonio       PO Box 6678                        San Antonio        TX      78209

Swimrite Pool Service, LLC      2420 Rocky Ridge Road              Birmingham         AL      35243

Tech Electronics                PO Box 790379                      St Louis           MO      63179

Technogym Usa Corp              700 Route 46 East                  Fairfield          NJ      07004

Tennessee-American Water        PO Box 6029                        Carol Stream       IL      60197-
Company                                                                                       6029
Texas Gas Service               PO Box 219913                      Kansas City        MO      64121-
                                                                                              9913
The Abs Company                 PO Box 9                           Flanders           NJ      07836

The Stitch Spot                 6 Balmoral                         Richardson         TX      75082

The Store Decor Company         PO Box 2747                        Rowlett            TX      75030

Thyssenkrupp Elevator           PO Box 933004                      Atlanta            GA      31193-
Corporation                                                                                   3004
Time Warner Cable               PO Box 60074                       City Of Industry   CA      91716-
                                                                                              0074
Time Warner Cable Enterprises   Box 223085                         Pittsburgh         PA      15251-
LLC                                                                                           2085
Tipton Linen                    1415 Independence Street           Cape Girardeau     MO      63703

Tm Electric Company             9802 Gray Blvd                     Austin             TX      78758

                                                                                                          Page 18 of 20
      Case 20-31320-hdh11 Doc 9 Filed 05/04/20                  Entered 05/05/20 10:59:55   Page 20 of 21
Name                           Address                              City           State    Zip      Country
T-Mobile                       PO Box 742596                        Cincinnati     OH       45274-
                                                                                            2596
Tog                            PO Box 1240                          Attleboro      MA       2703

Tolin Mechanical Systems       12005 E 45Th Ave                     Denver         CO       80239

Top Of The World LLC           PO Box 721210                        Norman         OK       73070

Torque Fitness, LLC            9365 Holly Street Nw                 Coon Rapids    MN       55433

Townsquare Media - Wichita     PO Box 301040                        Dallas         TX       75303-
Falls                                                                                       1040
Tractorbeam LP                 1526 S Good Latimer Expy., Suite     Dallas         TX       75226
                               130
Trt Holding, Inc               4001 Maple Ave                       Dallas         TX       75219

True Fitness Technology Inc    PO Box 419161                        Creve Coeur    MO       63141

True Source LLC                2929 Expressway Drive North,         Iinlandia      NY       11749
                               #300B
Ts Heating & Air, Inc.         8484 Nw 39Th Expressway              Bethany        OK       73008

United Refrigeration, Inc.     PO Box 644628                        Pittsburgh     PA       15264-
                                                                                            4628
Unum - Provident Life          And Accident Insurance               Atlanta        GA       30384-
                               CompanyPo Box 403748                                         3748
Usa Today                      PO Box 677446                        Dallas         TX       75267-
                                                                                            7446
Vena Solutions Usa Inc         1971 Western Avenue, #1125           Albany         NY       12203

Viasat                         6155 El Camino Real                  Carlsbad       CA       92009

Viasat Inc                     6155 El Camino Real                  Carlsbad       CA       92009

Virginia American Water        PO Box 371880                        Pittsburgh     PA       15250-
Company                                                                                     7800
Visual Fitness Planner, LP     PO Box 91054                         Austin         TX       78709

Vsp - Vision Service Plan      PO Box 742788                        Atlanta        CA       90074-
                                                                                            2788
Walz Mechanical, Inc.          14140 Tobiano Trl                    Helotes        TX       78023

Washington Gas/37747           PO Box 37747                         Philadelphia   PA       19101-
                                                                                            5047
Waste Management - 660345      PO Box 660345                        Dallas         TX       75266-
                                                                                            0345
Wayne Automatic Sprinkler      10720 Midwest Industrial Blvd        St Louis       MO       63132
Corp
Weber Fire And Safety          10944 Gravois Industrial Court       St Louis       MO       63128-
                                                                                            2022
Wells Fargo Vendor Financial   PO Box 10306                         Des Moines     IA       50306-
Services, LLC                                                                               0306


                                                                                                        Page 19 of 20
     Case 20-31320-hdh11 Doc 9 Filed 05/04/20                 Entered 05/05/20 10:59:55   Page 21 of 21
Name                         Address                              City            State   Zip      Country
Westmoreland Pool Co         4505 Wyoming Avenue                  Wichita Falls   TX      76310

Westport Group Inc           4000 Sunrise Road Suite 1100         Round Rock      TX      78665

Wheat Creative LLC           6835 S Eastern Ave., Suite 110       Las Vegas       NV      89119

Wilson Safe Co.              3031 Island Avenue                   Philadelphia    PA      19142

Windstream                   PO Box 9001013                       Louisville      KY      40290-
                                                                                          1013
Winstead Pc                  500 Winstead Building                Dallas          TX      75201

Wired Right Electric         335 Valley Oak Drive                 Bandera         TX      78003

Wm Recycle America           PO Box 73356                         Chicago         IL      60673-
                                                                                          7356
Wow! Business                PO Box 70999                         Charlotte       NC      28272-
                                                                                          0999
WSSC Water                   14501 Sweitzer Lane                  Laurel          MD      20707-
                                                                                          5901
WTCPUA Bee Cave              Bldg B, Ste 110, Bee Cave13215       Bee Cave        TX      78738-
                             Bee Cave Pkwy                                                5561
Xerox Business Solutioins,   820 West Sandy Lake Road             Coppell         TX      75019-
Southwest                                                                                 3816
Xpressdocs                   Dept 3413                            Dallas          TX      75312-
                                                                                          3413
Xtreme Activewear            1605 W 130Th St., Suite 5            Gardena         CA      90249

Yelp, Inc                    PO Box 204393                        Dallas          TX      75320




                                                                                                      Page 20 of 20
